Citation Nr: 0935742	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than posttraumatic stress 
disorder).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran had active service from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for "PTSD, anxiety 
disorder, dysthymia, personality disorder (claimed as mental 
health conditions)."  

In July 2008, the Board reopened and remanded the claims.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, 
to include PTSD, as a result of his service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred or aggravated during the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric 
disorder, to include PTSD, due to his service.  

Both of these claims were previously denied in final 
decisions, dated in July 2001 (PTSD), and April 2004 
("anxiety disorder, dysthymia and personality disorder") .  
In April 2004, the Veteran filed his applications to reopen 
the claims.  In November 2004, the RO denied the request to 
reopen the claims.  In July 2008, the Board reopened and 
remanded the claims.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2008); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

With regard to the claim for PTSD, the claims files include 
diagnoses of PTSD, as well as a number of competing 
diagnoses.  For the purposes of this issue only, the Board 
will assume the presence of PTSD.  

As for the claimed PTSD stressor, in a statement, received in 
April 2004, the Veteran asserted that between 1962 and 1964, 
"I was a plane captain during my time at Whiting Field."  
He further stated that he trained pilots, that during this 
time several students crashed, and that their remains were 
often not fully cleaned out of the wrecked planes.  He stated 
that he would "occasionally have to serve on a crash crew 
during my tenure at Whiting and would go into the field for 
crash recoveries and to search for bodies.  On some of these 
missions we would find bodies or body parts."  He indicated 
that he had been sent to see the base 
psychiatrist/psychologist at Point Magu on one occasion, 
apparently in 1964.  

The claimed stressor does not involve a claim of 
participation in combat.  Therefore, the Veteran's assertion 
of a service stressor is not sufficient to establish the 
occurrence of such an event.  Rather, his alleged service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); see also M21-1MR, Part III.iv.4.H.29.a, i.  

As an initial matter, the Board finds that the Veteran is not 
a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19-20 (1991); Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).  Specifically, a VA psychiatric examination report, 
dated in June 2009, shows the following: 

1)  The Veteran denied any disciplinary issues while in 
school; he stated that he decided to quit school at the 
end of 10th grade, and nine days later joined the Navy;

2)  The Veteran denied using narcotics during service; 

3)  The Veteran denied a history of disciplinary or legal 
issues during service; and 

4)  The Veteran denied a post-service history of 
narcotics use.  

The June 2009 VA examiner noted, however, that his review of 
the Veteran's C-file showed conflicting information as to all 
four assertions.  In this regard, the following evidence is 
relevant:

A VA hospital report, dated in September 1970, contains 
diagnoses that include a personality disorder.  The report 
notes a past medical history as "a frequent user of 
intravenous cocaine and 'speed' and has used LSD."  

In a letter, received in October 1987, the Veteran 
essentially stated that he was arrested during service for 
possession of narcotics, but was released; he provided the 
court name and the date.  He further stated that he had been 
interviewed by the Office of Naval Intelligence "several 
times," and that following separation from service, "I 
stayed addicted to drugs for the next 15 yrs (years)."  

A VA psychiatric evaluation report, dated in May 1988, shows 
the following: the Veteran gave a preservice history of 
"numerous episodes of theft," several of which he was 
caught at; while in court for a minor theft charge he was 
told that the charge would be dropped if he enlisted, and, 
"This, then, is how the veteran began his military career"; 
"In order to make it into the Navy he had to gloss over the 
history of delinquent behavior"; during service he used LSD 
"time and time again without constraint"; during service he 
was arrested and jailed when he was found with marijuana, 
which was a felony offense at the time; "he soon found 
himself in serious legal trouble with the civil justice 
system"; "what ensued over the next twelve months was a 
struggle of the veteran to keep putting off the criminal 
trial in the hopes that he could then ward off court martial 
in the Navy"; eventually the matter was thrown out of a 
civilian court, however, after this he was taken away from 
his duties in the photography laboratory and put in the mess 
hall, serving coffee; following service he used drugs that 
included IV (intravenous) seconal and LSD.  

A report from M.J.D., M.D., dated in November 1989, shows 
that the Veteran reported a preservice history of thefts, 
that he joined the military as an alternative to being placed 
in a "camp for adolescence," and that following service he 
overdosed twice on Seconal, and used LSD and IV methedrine.  

In summary, the June 2009 VA examination report shows that 
the Veteran has provided inaccurate accounts of his 
preservice disciplinary history, the circumstances of his 
enlistment, his inservice disciplinary and drug use history, 
and his post-service drug use.  The Board points out that 
much of this history (as shown in the evidence dated between 
1970 and 1989), was noted in a February 1996 Court decision 
(as to another issue).  These reports are all dated many 
years prior to the filing of his claim, and the history noted 
in them is consistent with service records.  

In addition, these reports are dated far more contemporaneous 
to service than the 2009 VA report, and are therefore 
considered highly probative.  The Board further notes that a 
July 2003 VA psychiatric evaluation report shows that the 
Veteran reported that he had recently experienced 
hallucinations, and that (contrary to service records) he was 
a "Vietnam veteran."  The Board therefore finds that the 
Veteran is not a credible historian.  Wilson.  

The Board will now analyze the objective evidence as to the 
claimed stressor.

The VA Adjudication Procedure Manual M21- 1MR ("M21- 1MR"), 
Part III.iv.4.H.29.d. provides that credible supporting 
evidence that an in-service stressor actually occurred 
includes not only evidence that specifically documents a 
veteran's personal participation in the event, but evidence 
that indicates the veteran served in the immediate area and 
at the particular time in which the stressful event is 
alleged to have occurred, and supports the description of the 
event.  See also M21- 1MR, Part III.iv.4.H.29.e (discussing 
evidentiary requirements to show a "claimant's personal 
participation" and "the veteran's personal exposure to  the 
event").   

Corroboration of every detail of a claimed stressor, 
including an appellant's personal participation, is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The Veteran's discharge (DD Form 214) indicates that he 
served in the Navy, and that his military occupation 
specialty was "PH/8100," with a related civilian occupation 
of "photographer helper."  

The Veteran's service personnel file indicates that he served 
at NAAS Whiting Field between November 1962 and November 
1964.  His rate during this time was AA (airman apprentice) 
and AN (airman).  The service records do not note duty as a 
pilot, trainer/instructor of pilots, or participation in any 
crash recovery duties.  A January 1964 entry notes completion 
of 7.6 hours of training/operational flights in 1963 while at 
Whiting Field.  A June 1965 entry indicates that he had a 
period of unauthorized absence for two days.  

A statement from the U.S. Armed Services Center for Unit 
Records Research (CURR) (now the U.S. Army & Joint Services 
Records Research Center), dated in June 2009, notes, in 
relevant part, the following: on August 2, 1963, a T-28C 
Trojan aircraft assigned to the training squadron at the 
Naval Air Station in Whiting Field, Florida, crashed in 
Alabama; no report is on file; no information is on file as 
to whether anyone was killed or injured; the exact location 
in Alabama could not be determined; the Veteran's 
participation in any recovery operation would not be of 
historical significance and retained by the Navy.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the Veteran's PTSD claim.  First, the 
Board has determined that the Veteran is not credible, which 
the Board finds provides evidence against his stressor claim.  
Furthermore, the June 2009 CURR statement merely shows that a 
plane based out of Whiting Airfield crashed in August 1963.  
There is no objective indication that the Veteran, or any 
members of his unit, were involved in crash recovery duties 
at that time.  See M21- 1MR, Part III.iv.4.H.29.  In 
addition, there is no objective evidence to show that a 
crewmember was injured or killed in the August 1963 crash, 
nor is the Board aware of any basis upon which it may presume 
such a casualty.  

Given the foregoing, the claimed stressor has not been 
verified, and the evidence is insufficient to show that a 
verified stressor exists.  See 38 C.F.R. § 3.304(f).  The 
Board therefore finds that the evidence is insufficient to 
show that the claimed stressor is verified.  See M21-1MR, 
Part III.iv.4.H.29.e.  

The Veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor, and that all 
elements required for such a showing have not been met.  The 
Board therefore finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the Veteran's service treatment records do 
not show that he received any treatment for psychiatric 
symptoms.  The Veteran's separation examination report, dated 
in May 1966, shows that his psychiatric condition was 
clinically evaluated as normal.  In an accompanying "report 
of medical history," he indicated that he had a history of 
"depression or excessive worry," and he denied having had 
"nervous trouble of any sort."  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1970 and 2009.  This evidence includes 
a VA hospital report, dated in September 1970, which shows 
that the diagnoses included a personality disorder.  The next 
relevant medical evidence is dated about 18 years later.  
Specifically, a May 1988 VA psychiatric examination report 
contains diagnoses of anxiety neurosis, depressive neurosis, 
hallucinogenic substance disorder, and personality disorder 
NOS (not otherwise specified).  

A statement from N.T., M.D., dated in December 1989, notes 
that anxiety and depression were not present while on active 
duty, and that the Veteran has a long history of using drugs.  
Thereafter, a number of VA and non-VA reports show that the 
Veteran was noted to have psychiatric disorders that included 
a dysthymic disorder, a major depressive disorder, 
depression, a panic disorder, a generalized anxiety disorder, 
a personality disorder, and alcohol dependency.  

Lay statements from the Veteran's mother, sister, and two 
friends, essentially assert that he began to exhibit 
psychiatric symptoms during/upon separation from service, to 
include depression.  

A decision of the Social Security Administration (SSA), dated 
in March 1990, shows that the SSA determined that the Veteran 
was disabled as of February 1990, with a primary diagnosis of 
dysthymic disorder, and a secondary diagnosis of low back 
pain.  

The Board finds that the claim for an acquired psychiatric 
disorder must be denied.  The Veteran was not treated for 
psychiatric symptoms during service, and his psychiatric 
condition was clinically evaluated as normal in his May 1966 
separation examination report.  Apart from a finding of a 
personality disorder in 1970 (a condition that would not be 
service connected under VA regulations), the earliest post-
service medical evidence of an acquired psychiatric disorder 
is found in the May 1988 VA psychiatric evaluation report.  
This report comes approximately 21 years following separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

Finally, there is no competent and probative medical evidence 
to show that an acquired psychiatric disorder (other than 
PTSD) is related to the Veteran's service.  In this regard, 
the June 2009 VA examination report has previously been 
discussed.  The Axis I diagnosis shows that the examiner 
determined that the Veteran does not have an acquired 
psychiatric disorder (other than PTSD).  

In reaching this decision, the Board has considered a 
handwritten notation from what appears to be a VA physician, 
O.L.Y., M.D., that is written in the margin of a VCAA letter 
that was received from the Veteran in August 2004.  It 
states, "July 03 psych testing completed.  Specific dx 
(diagnosis) GAD [illegible] with co morbidities panic 
disorder/depression (both thought to be exacerbated by 
service & became worse)."  

However, this notation is afforded little probative value, as 
it is not shown to have been based on a review of the 
Veteran's C-file, or any other detailed and reliable medical 
history, and it is not accompanied by any sort of explanation 
or citation to clinical findings during service.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  In addition, this notation 
appears to have been based on an insufficient factual basis, 
as well as some inaccuracies.  

Specifically, the July 2003 VA psychiatric evaluation report 
(upon which this notation indicates that it is based) merely 
shows that the Veteran reported a history of depression and 
anxiety since age 18, with no other specifics.  However, the 
Veteran's service treatment reports do not show any treatment 
for psychiatric symptoms, or a diagnosis of a psychiatric 
disorder.  The July 2003 VA report further shows that the 
Veteran reported that he thought he was "lucky to get into 
the Navy," that, "I don't know what would have happened to 
me" if he did not enlist, and that he worked as a Navy 
photographer "which he very much enjoyed."  

Finally, this report notes that he was a "Vietnam veteran" 
(the Veteran has not claimed that he served in Vietnam, nor 
is service in Vietnam shown).  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005).  Accordingly, this evidence is 
insufficient to warrant a grant of this claim.  Simply 
stated, the Board finds that the service treatment reports, 
and the post-service medical records, overall, provide highly 
probative evidence against this claim, outweighing the 
evidence that supports this claim.  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that an 
acquired psychiatric disorder, to include PTSD, was caused by 
service that ended in 1966.  In this case, when the Board 
considers the Veteran's service treatment records (which do 
not show treatment for psychiatric symptoms), his service 
records (which show that there is no verified stressor), and 
the post-service medical records (which do not show that he 
has an acquired psychiatric disorder due to his service), the 
Board finds that the service records, the lack of a verified 
stressor, the problems with the Veteran's prior statements, 
the service treatment reports, and the post-service medical 
records, outweigh the Veteran's contentions that he has the 
claimed conditions that are related to his service.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2004.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (in March 
2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service reports, service 
treatment reports, and post-service records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's VA and non-VA medical records, as well as records 
from the Social Security Administration.  The Veteran has 
been afforded an examination.  However, the only Axis I 
diagnosis was PTSD, and the Veteran's PTSD claim has been 
denied because there is no verified stressor.  Given the 
foregoing, the PTSD claim cannot be granted as a matter of 
law, and no further development is warranted.  See 38 C.F.R. 
§ 3.159(d) (2008).  Simply stated, the PTSD claim cannot be 
granted absent proof of participation in combat, and/or a 
verified stressor.  

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the examination report shows that the 
Veteran was determined not to have the claimed condition.  
Therefore, an etiological opinion is not warranted.  Id.  The 
Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

As a final matter, the Board notes that it reopened these 
claims in July 2008.  No prejudice accrues to the appellant 
with an analysis on the merits.  Although the July 2009 
Supplemental Statement of the Case indicates that the claims 
were again denied because new and material evidence had not 
been submitted, the RO has provided the Veteran with the 
relevant criteria for service connection.  See Statement of 
the Case, dated in April 2006; see also Board's July 2008 
decision and remand; duty to assist letters for the PTSD 
claim, dated in August 2008 and January 2009.  

In addition, the claims files include a number of statements 
from the Veteran, and his representative, received between 
2004 and 2008, which clearly indicate knowledge of the 
criteria for service connection.  As such, the Board finds 
that there have been no notice errors that have resulted in 
any prejudice to the appellant or affected the essential 
fairness of the adjudication.  A review of the claims files 
clearly indicates that Veteran knows what is required in this 
case.  The Veteran has had both of these claims denied on a 
previous occasion (in July 2001 (PTSD)) and April 2004 (an 
acquired psychiatric disorder, other than PTSD), and over the 
years that his current claims have been on appeal, he has 
clearly indicated that he knows what is required to prevail.  
In the totality of the circumstances, the Board therefore 
concludes that decisions on the merits at this time do not 
prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


